ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Black, 2011 IL App (5th) 080089




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    RODNEY E. BLACK, Defendant-Appellant.



District & No.             Fifth District
                           Docket No. 5–08–0089


Filed                      June 8, 2011


Held                       Defendant’s convictions for multiple counts of unlawful delivery and
(Note: This syllabus       possession of controlled substances were reversed and the cause was
constitutes no part of the remanded where the trial court failed to admonish defendant as required
opinion of the court but   by Supreme Court Rule 401(a), notwithstanding the State’s contentions
has been prepared by the that defendant had an extensive criminal history and knowledge of his
Reporter of Decisions for right to counsel, that his interactions with the trial court at his preliminary
the convenience of the     hearing showed that he was aware of his right to counsel and that after the
reader.)                   preliminary hearing concluded, defendant asked for and was appointed
                           counsel, since Bolden held that the failure to issue Rule 401 admonitions
                           before a preliminary hearing mandated reversal, the presence of counsel
                           at a preliminary hearing is vital to defendant’s development of his case,
                           it is impossible in retrospect to guess what the exact benefit of counsel
                           would have been, and in defendant’s case, the trial court agreed with
                           defendant’s self-assessment after the preliminary hearing that he was “not
                           suited for this,” and defendant should have been allowed to engage in
                           self-representation only if he voluntarily, knowingly and intelligently
                           waived the right to counsel in open court after being properly admonished
                           at his preliminary hearing; additionally the evidence against defendant
                           was sufficient to avoid any double jeopardy concerns.
Decision Under             Appeal from the Circuit Court of Saline County, No. 06–CF–144; the
Review                     Hon. Walden E. Morris, Judge, presiding.



Judgment                   Reversed; cause remanded.


Counsel on                 Michael J. Pelletier, Johannah B. Weber, and Robert S. Burke, all of State
Appeal                     Appellate Defender’s Office, of Mt. Vernon, for appellant.

                           Michael Henshaw, State’s Attorney, of Harrisburg (Patrick Delfino,
                           Stephen E. Norris, and Kelly M. Stacey, all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE GOLDENHERSH delivered the judgment of the court,
                           with opinion.
                           Justices Welch and Donovan concurred in the judgment and
                           opinion.




                                            OPINION

¶1      In the circuit court of Saline County, defendant, Rodney E. Black, was charged with multiple
        counts of possession and delivery of controlled substances. After a jury found defendant
        guilty of the charges, the circuit court entered a judgment on the verdict. On appeal,
        defendant raised numerous issues, including whether the failure to admonish him of his right
        to counsel at a preliminary hearing warranted a reversal. We reversed and remanded.
¶2      Defendant filed a petition for rehearing. We granted the petition, the State filed an answer,
        and defendant filed a reply. Upon reconsideration, we have revised our original opinion in
        only one respect–to deal with the question of the sufficiency of the evidence to sustain the
        conviction in light of double jeopardy concerns.

¶3                                           FACTS
¶4      On May 23, 2006, defendant was charged by information with unlawful delivery of less than
        a gram of a controlled substance (cocaine), possession of a controlled substance (cocaine),
        possession of a controlled substance (alprazolam), possession of a controlled substance
        (hydrocodone), possession of drug paraphernalia (scales), and possession of 2.5 grams to 10

                                                 -2-
     grams of cannabis.
¶5   On May 24, 2006, the court entered a docket entry stating, “[Defendant] will represent
     self–50,000 [sic] Bond–PH set–per notice.” The court checked a box on a written order
     stating, “Defendant indicates Private Counsel: self.”
¶6   Prior to his preliminary hearing, defendant sent to the court two letters asking for legal
     research materials. In a handwritten note dated May 30, 2006, defendant stated, “I am
     representing myself on the court case ***.” Defendant wrote that he needed law books,
     including the “Illinois Court Rules and Procedures” and the “Trial Handbook for Illinois
     Lawyers.” In a letter dated June 1, 2006, defendant sent another handwritten note:
                  “Could you please assist me in obtaining or at least having access to: Illinois
             Court Rules and Procedures Volume III Circuit Courts [and] Trial Handbooks for
             Illinois Lawyers 7th (Civil and Criminal Sentencing) 8th (Criminal and Homicide)[,]
             [s]o I can successfully represent myself.”
¶7   On June 13, 2006, the court conducted a preliminary hearing. The record commences with
     the court stating, “[D]efendant is representing himself and he’s present this afternoon.”
¶8   The hearing concluded with the following colloquy:
                  “THE COURT: You may step down. The Court’s heard the evidence. I find
             probable cause to support the charges. I’m going to have the clerk set the pretrial and
             a jury trial on this case and send notice. Mr. Black, you need to reconsider having an
             attorney appointed to represent you.
                  THE DEFENDANT: I will. I strongly–I hoped you could get me one tomorrow
             because I’m not very good at this.
                  THE COURT: Well, I agree. It’s going to make–it’s going to make it twice as
             tough when you have a jury sitting here.
                  THE DEFENDANT: Right. No. I was going to ask you, Your Honor, if I could
             get a public defender appointed to me please.
                  THE COURT: Okay.
                  THE DEFENDANT: Because this is a big undertaking. And I’m not–I’m not
             suited for this.
                  THE COURT: I will let you know. I’ve got to find out if anybody’s–anybody
             might have conflicts. Do you know?
                  [Assistant State’s Attorney:] I don’t know, Judge.
                  THE COURT: Why is that?
                  THE DEFENDANT: Because he represented me last time and I had him
             investigated for not representing me right[,] I thought. And I asked that he be
             removed from my case. Your Honor, do you think it’s possible I could file a couple
             of motions while I’m here, please?
                  THE COURT: I’m going to appoint Nathan Rowland to represent you. You look
             at–you have him look at your motions before you file them.
                  THE DEFENDANT: Are you going to set up a hearing date, Your Honor?

                                              -3-
                   THE COURT: No. I’m going to have the clerk do that.”
¶9     Counsel was appointed for defendant and he proceeded to a trial. A jury found defendant
       guilty on all the counts, and a judgment was entered on the verdict. Defendant appeals.

¶ 10                                           ANALYSIS
¶ 11   The right to counsel is a cornerstone of our criminal justice system. This right is enshrined
       in both the United States Constitution and the Illinois Constitution. U.S. Const., amend. VI;
       Ill. Const. 1970, art. I, § 8. The right attaches at the commencement of judicial proceedings,
       be it an arraignment or a preliminary hearing. Coleman v. Alabama, 399 U.S. 1, 9 (1970);
       see People v. Adams, 46 Ill. 2d 200, 206, 263 N.E.2d 490, 493 (1970) (Coleman applies
       retroactively), aff’d, 405 U.S. 278 (1972). A defendant has the right to waive counsel and
       represent himself. People v. Nelson, 47 Ill. 2d 570, 574, 268 N.E.2d 2, 5 (1971). The gravity
       of a waiver requires a trial court to fully inform a defendant of both the nature of the right
       being abandoned and the consequences of the decision. People v. Kidd, 178 Ill. 2d 92, 104-
       05, 687 N.E.2d 945, 952 (1997). In other words, a defendant may engage in self-
       representation only if he voluntarily, knowingly, and intelligently waives his right to counsel.
       People v. Campbell, 224 Ill. 2d 80, 84, 862 N.E.2d 933, 936 (2006).
¶ 12   In Illinois, Supreme Court Rule 401 guides the procedure for a waiver of counsel. Rule 401
       provides as follows:
                “Rule 401. Waiver of Counsel
                    (a) Waiver of Counsel. Any waiver of counsel shall be in open court. The court
                shall not permit a waiver of counsel by a person accused of an offense punishable by
                imprisonment without first, by addressing the defendant personally in open court,
                informing him of and determining that he understands the following:
                        (1) the nature of the charge;
                        (2) the minimum and maximum sentence prescribed by law, including, when
                    applicable, the penalty to which the defendant may be subjected because of prior
                    convictions or consecutive sentences; and
                        (3) that he has a right to counsel and, if he is indigent, to have counsel
                    appointed for him by the court.
                    (b) Transcript. The proceedings required by this rule to be in open court shall be
                taken verbatim[ ] and upon order of the trial court transcribed, filed[,] and made a
                part of the common law record.” Ill. S. Ct. R. 401 (eff. July 1, 1984).
¶ 13   Defendant was not afforded the protections of Rule 401 at his preliminary hearing. On
       appeal, defendant characterizes the proceeding as a violation of the requirement of a verbatim
       recording outlined in paragraph (b). Defendant’s emphasis on paragraph (b) is
       understandable. Although Illinois has declined to enforce a formalistic approach to the
       substantive requirements outlined in paragraph (a), the recording requirements of paragraph
       (b) have been seen as calling for strict compliance. People v. Robertson, 181 Ill. App. 3d 760,
       763, 537 N.E.2d 1036, 1039 (1989); People v. Montgomery, 298 Ill. App. 3d 1096, 1098,
       700 N.E.2d 1085, 1088 (1998) (a bystander’s report is insufficient to comply with the strict

                                                 -4-
       requirements of Rule 401(b)). Nonetheless, if the issue is confined to the events at the
       preliminary hearing, the query does not center on the technicality of recording. A verbatim
       recording was taken of the preliminary hearing, and a transcript was made a part of the
       common law record.
¶ 14   The trial court failed to admonish defendant as required by Rule 401. Rule 401(a) requires
       the trial court to describe the nature of the charge, the possible sentence, and the right to
       counsel. Ill. S. Ct. R. 401(a) (eff. July 1, 1984). The rule flatly states that any waiver of
       counsel must be in open court. At the conclusion of the preliminary hearing, however,
       defendant requested counsel and an attorney was appointed to represent him. Thus, the
       question before this court hinges on the vitality of the right to counsel at a preliminary
       hearing.
¶ 15   Illinois has long recognized that a preliminary hearing is a critical stage in prosecution.
       Coleman, 399 U.S. at 9; Adams, 46 Ill. 2d at 205, 263 N.E.2d at 492. Thus, the defendant has
       a constitutional right to counsel at a preliminary hearing. People v. Bolden, 59 Ill. App. 3d
32, 33, 374 N.E.2d 1307, 1308 (1978); see People v. Sephus, 46 Ill. 2d 130, 132, 262 N.E.2d
914, 915 (1970) (the fact that a defendant may waive a preliminary hearing pro se does not
       undermine the right to counsel at the hearing).
¶ 16   The role of counsel at a preliminary hearing is not limited to assisting a defendant in his
       claim that there was no probable cause. Counsel at a preliminary hearing may assist the
       defendant in effectively discovering the strengths and weaknesses in the State’s case,
       preserving favorable evidence, and strengthening the defendant’s claim for bail and the
       suppression of incriminating evidence. See People v. Houston, 174 Ill. App. 3d 584, 589, 529
N.E.2d 292, 295 (1988); Bolden, 59 Ill. App. 3d at 33, 374 N.E.2d at 1308.
¶ 17   Bolden held that the failure to issue Rule 401 admonitions before conducting a preliminary
       hearing mandated a reversal. As in the case at hand, the defendant in Bolden was represented
       by counsel at the trial but not at his preliminary hearing. Bolden, 59 Ill. App. 3d at 33, 374
       N.E.2d at 1308. Bolden found that the admonitions administered to the defendant were
       inadequate. Bolden noted that the defendant had been admonished by the trial court that he
       had a right to be represented by the public defender at the hearing but that the record
       suggested that the defendant misapprehended the nature of the charges as the possession of
       a controlled substance, rather than the delivery of a controlled substance. Bolden, 59 Ill. App.
3d at 34, 374 N.E.2d at 1309. Bolden held that the failure to adhere to the strictures of Rule
       401 violated the defendant’s rights. The court described the necessity for issuing Rule 401
       admonitions prior to a preliminary hearing:
                     “As Coleman indicates, it is impossible for a reviewing court to guess in
                retrospect what assistance may have been afforded by the presence of defense counsel
                at the preliminary hearing. What is clear is that the defendant was not released from
                custody because the court determined that there was probable cause to believe an
                offense had been committed by him. The court’s failure to properly admonish the
                defendant prevented him from making a voluntary and knowledgeable choice as to
                representing himself or being represented by counsel. The assistance of that counsel
                at the preliminary hearing may have resulted in the defendant’s release, thereby


                                                 -5-
                permitting him to more effectively assist in the preparation of his case for trial. In any
                event, it seems certain that had he been given the proper admonitions, he would have
                known and understood the nature of the offense with which he was charged. We,
                therefore, find that the court’s failure to comply with Supreme Court Rule 401(a) at
                the preliminary hearing did indeed contribute to defendant’s later conviction.
                (Chapman v. California (1967), 386 U.S. 18, 17 L. Ed. 2d 705, 87 S. Ct. 824.)”
                Bolden, 59 Ill. App. 3d at 35, 374 N.E.2d at 1309.
       This language controls our disposition.
¶ 18   The State does not address Bolden in its appellate brief. Instead, the State contends that
       defendant failed to display prejudice. The State’s response is manifold and intertwined. First,
       the State points to evidence in the record suggesting that defendant was aware of his right
       to counsel. Second, the State contends that defendant failed to meet the burden of proof
       under the plain error doctrine. These arguments fail in light of Bolden.
¶ 19        The State contends that defendant had actual knowledge of his right to counsel. The State
       points out that the defendant had an extensive criminal history. The State also asserts that
       defendant interacted with the court in a manner that indicated he was aware of his right to
       counsel. At the conclusion of the preliminary hearing, the court asked whether defendant
       wished “to reconsider having an attorney appointed to represent” him. The State asserts that
       this intimates that the judge had recommended to defendant that he accept court-appointed
       counsel prior to the preliminary hearing. The State asserts that the two letters defendant sent
       to trial court judges in the month before the preliminary hearing asking for legal research
       materials show that defendant had communicated with the court about self-representation and
       that he possessed a degree of legal sophistication.
¶ 20   Although the State places its argument in terms of prejudice, Illinois has addressed similar
       claims in terms of substantial compliance. Illinois has recognized two categories of
       substantial compliance with Rule 401. People v. Koch, 232 Ill. App. 3d 923, 926, 598 N.E.2d
288, 290 (1992). First, an otherwise inadequate admonition may be constitutionally sufficient
       if the absence of a detail did not impede the defendant from giving a knowing and intelligent
       waiver. See People v. Johnson, 119 Ill. 2d 119, 132, 518 N.E.2d 100, 106 (1987) (the
       admonitions failed to state the minimum sentence); People v. Coleman, 129 Ill. 2d 321, 334,
       544 N.E.2d 330, 336 (1989) (the admonitions incorrectly stated the minimum sentence); see
       also People v. Haynes, 174 Ill. 2d 204, 243, 673 N.E.2d 318, 336 (1996) (the admonishments
       were sufficient without stating the minimum sentence because the defendant had standby
       counsel). Second, a defendant may be seen as possessing a degree of knowledge or
       sophistication that excuses the lack of admonition. See, e.g., Houston, 174 Ill. App. 3d at
       589, 529 N.E.2d at 295 (the defendant’s displayed knowledge and training as a paralegal
       excused an admonition at the preliminary hearing). Although a defendant’s criminal history
       has been seen as enhancing otherwise substantial compliance in the form and frequency of
       admonitions, the State is unable to point to any instance where a defendant’s criminal history
       has been found to justify the lack of any admonition. See, e.g., People v. Phillips, 392 Ill.
       App. 3d 243, 264, 911 N.E.2d 462, 483 (2009) (extensive court experience was seen as a
       fourth factor supplementing a finding of substantial compliance); People v. Black, 68 Ill.
       App. 3d 309, 312-13, 385 N.E.2d 899, 902 (1979) (substantial compliance was found despite

                                                  -6-
       the failure to properly advise of the sentencing range, considering the defendant’s prior
       convictions for the same type of offense); Nelson, 47 Ill. 2d at 574, 268 N.E.2d at 5 (the
       defendant was frequently admonished); cf. Koch, 232 Ill. App. 3d at 926, 598 N.E.2d at 290
       (the defendant’s recent felony deceptive practices conviction was not seen as a factor). This
       case does not involve a determination of whether an otherwise inadequate admonition was
       sufficient given the circumstances. In the case at hand, the record contains no admonition.
¶ 21   Bolden highlights the insufficiency of the State’s claims. In Bolden, the defendant was
       actually advised that he had a right to be represented by a public defender at his preliminary
       hearing. Bolden, 59 Ill. App. 3d at 34, 374 N.E.2d at 1308-09. Bolden found that this
       admonition was insufficient under Rule 401. As evidence, the court pointed to the
       defendant’s continued misapprehension of the charges against him. Furthermore, the
       defendant’s criminal record did not cure the inadequacy of the admonitions. In Bolden, as in
       the case at hand, the defendant had a criminal history. Bolden, 59 Ill. App. 3d at 34, 374
N.E.2d at 1308 (the court declined to address issues of the improper admission of evidence
       regarding a prior conviction); see, e.g., Koch, 232 Ill. App. 3d at 926, 598 N.E.2d at 290 (the
       defendant had a recent felony deceptive practices conviction). Bolden did not ponder how
       the defendant’s criminal history could have cured any inadequacy in the admonition.
¶ 22   Statements the court made to defendant before the preliminary hearing fall short of those in
       Bolden. The two letters merely ask for research materials. They do not display knowledge
       that is supposed to be imparted by Rule 401, and the handwritten notes certainly do not
       evidence a high degree of legal sophistication. Furthermore, the colloquy is ambiguous.
       Although the court used the term “reconsider,” defendant stated, “I hoped you could get me
       [an attorney] tomorrow” and “I was going to ask you, Your Honor, if I could get a public
       defender appointed to me please.” Nor does defendant’s performance indicate a high level
       of legal sophistication. After all, the court agreed with defendant’s self-assessment that his
       performance had been “not very good.” Unlike Bolden, defendant did not receive
       admonitions in open court of his right to counsel.
¶ 23   The State contends that defendant has failed to display prejudice sufficient to mandate a
       reversal under the doctrine of plain error. Defendant failed to raise the issue before the trial
       court. Nonetheless, this court may review defendant’s claims under the doctrine of plain
       error. See People v. Davis, 145 Ill. 2d 240, 250, 582 N.E.2d 714, 719 (1991). The State
       contends that defendant has failed to show that the error undermined his right to a fair trial.
       See People v. Patterson, 217 Ill. 2d 407, 444, 841 N.E.2d 889, 910 (2005). The State argues
       that defendant has failed to meet the burden of showing prejudice and that a reversal would
       be futile. See People v. Tufte, 165 Ill. 2d 66, 79, 649 N.E.2d 374, 380 (1995); People v.
       Cameron, 286 Ill. App. 3d 541, 544, 675 N.E.2d 1002, 1004 (1997). The State’s diagnosis
       is mistaken.
¶ 24   Defendant has shown plain error. The right to counsel is fundamental. Over the last decade,
       Illinois has found numerous instances where the failure to issue Rule 401 admonitions was
       plain error. People v. Vernón, 396 Ill. App. 3d 145, 150, 919 N.E.2d 966, 972 (2009); People
       v. Jiles, 364 Ill. App. 3d 320, 329, 845 N.E.2d 944, 952 (2006); People v. Herring, 327 Ill.
       App. 3d 259, 261, 762 N.E.2d 1186, 1188 (2002); People v. Stoops, 313 Ill. App. 3d 269,
       273, 728 N.E.2d 1241, 1244 (2000); cf. People v. Ogurek, 356 Ill. App. 3d 429, 433, 826

                                                 -7-
       N.E.2d 605, 608 (2005).
¶ 25   Recently, Vernón illustrated plain error review for the failure to issue Rule 401 admonitions.
       Vernón, 396 Ill. App. 3d at 152-53, 919 N.E.2d at 975. In Vernón, a defendant filed a motion
       to dismiss after a remand and proceeded pro se. The defendant appealed, arguing that the
       failure to inform him of his right to counsel before the hearing on the motion to dismiss
       deprived him of constitutional protections. The defendant had failed to raise his Rule 401
       argument in his posttrial motion. Vernón initially noted doubt concerning any claim that a
       defendant can forfeit his right to receive a proper admonition of the right to counsel. Vernón,
396 Ill. App. 3d at 149, 919 N.E.2d at 972; see People v. Whitfield, 217 Ill. 2d 177, 188, 840
N.E.2d 658, 665-66 (2005). Vernón then proceeded to review the defendant’s claim under
       the doctrine of plain error. Vernón noted that the right to counsel is “a classic area of plain-
       error review.” Vernón, 396 Ill. App. 3d at 150, 919 N.E.2d at 973. The court rejected a need
       for a factual analysis of prejudice:
                     “When a defendant suffers a complete absence, at a ‘critical stage’ of the
                prosecution, of the sixth amendment right to counsel, he or she is entitled to a
                reversal of that conviction without showing that the deprivation caused him or her
                prejudice. The sixth amendment right to counsel applies to all ‘critical stages’ of the
                prosecution, ‘including pretrial, trial, and sentencing.’ People v. Allen, 220 Ill. App.
3d 772, 781[, 580 N.E.2d 1291, 1297] (1991), citing United States v. Gouveia, 467
U.S. 180, 81 L. Ed. 2d 146, 104 S. Ct. 2292 (1984).” Vernón, 396 Ill. App. 3d at 152-
                53, 919 N.E.2d at 975.
¶ 26   Vernón noted the vitality of the presence of counsel at the hearing on the motion to dismiss.
       In language reminiscent of the description of a preliminary hearing in Bolden, Vernón found
       that “the way the defendant frames the issues [at the hearing on the motion to dismiss] is
       likely to have lasting consequences.” Vernón, 396 Ill. App. 3d at 154, 919 N.E.2d at 976.
       Vernón concluded as follows:
                     “Because defendant did not receive proper admonishments under Rule 401(a), he
                could not give a proper waiver of his right to counsel. As he lacked counsel at a
                critical stage of the proceedings, we must presume that he was prejudiced by the lack
                of counsel. Defendant is thus entitled to a new trial unaffected by uncounseled
                choices he made in his motion to dismiss. We remand the matter for a new trial,
                including, potentially, Rule 401(a) admonitions and a new motion to dismiss.”
                Vernón, 396 Ill. App. 3d at 154, 919 N.E.2d at 976.
¶ 27   A preliminary hearing, in contrast to posttrial proceedings, allows counsel to examine
       witnesses and discover the strengths and weaknesses of the prosecution. Cf. People v.
       Burnett, 385 Ill. App. 3d 610, 618, 897 N.E.2d 827, 835 (2008) (discussing the burden to
       show prejudice in posttrial critical stages), aff’d, 237 Ill. 2d 381, 930 N.E.2d 953 (2010). The
       significance of these distinctions is illustrated by Bolden. As Bolden makes clear, the pretrial
       nature of a preliminary hearing makes the presence of counsel vital to the defendant’s
       development of his case. Bolden stated that it was impossible in retrospect to guess what the
       exact benefit of counsel would have been but that it could have allowed the defendant to
       more effectively prepare for the trial. The trial court effectively made the same statement


                                                 -8-
       when it agreed with the defendant’s self-assessment after the preliminary hearing that he was
       “not suited for this.” Bolden remains unchallenged in the several decades since its issuance,
       and as long as it is good law, it controls our disposition.
¶ 28   Because the judgment of the circuit court is reversed, this court need not reach the other
       issues raised by defendant on appeal.
¶ 29   In light of our disposition of this appeal, we must consider the sufficiency of the evidence
       presented, to avoid any concerns of double jeopardy. People v. Morris, 135 Ill. 2d 540, 550-
       51, 554 N.E.2d 150, 155 (1990); People v. Taylor, 76 Ill. 2d 289, 309, 391 N.E.2d 366, 375
       (1979). In this consideration, we review the evidence in a light most favorable to the
       prosecution. People v. Williams, 118 Ill. 2d 407, 416, 515 N.E.2d 1230, 1235 (1987).
¶ 30   Defendant’s argument on sufficiency focuses on counts III and IV, possession of alprazolam
       and hydrocodone, specifically, whether the pills taken from defendant contained these
       controlled substances. The evidence shows that Officer Crank of the Harrisburg police
       department took these pills to Mr. Bill Jerrells, a licensed Illinois pharmacist authorized to
       dispense controlled substances. The court ruled that Jerrells was an expert in the field of
       pharmacy. In his testimony, Jerrells identified the pills as containing hydrocodone and
       alprazolam, and he stated that both were controlled substances. Viewing the record as a
       whole, we conclude that the evidence was sufficient to sustain the jury’s verdict of guilty.
       Accordingly, the State’s burden under Morris and Taylor has been met.

¶ 31                                   CONCLUSION
¶ 32       Accordingly, the judgment of the circuit court of Saline County is hereby reversed, and
       the cause is remanded for proceedings consistent with this decision.
¶ 33       Reversed; cause remanded.




                                                -9-